                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST

               Plaintiff

v.

MERRY J. YOUNG                                   1:19-cv-00521-LEW

               Defendant


                       JUDGMENT OF FORECLOSURE AND SALE

                      Address: 88 Lowell Road, Enfield, ME 04493
                   Mortgage: September 14, 2007, Book: 11131, Page:65

       This matter came before the Court for a testimonial hearing on Plaintiff's Motion for

Default Judgment on March 5, 2020. Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9

Master Participation Trust, was present and represented by John A. Doonan, Esq. Defendant,

Merry J. Young, did not appear.

       All persons interested having been duly notified in accordance with the law, and after

hearing, the Plaintiff's Motion for Default Judgment is GRANTED. Count II – Equitable

Mortgage is hereby DISMISSED without prejudice at the request of the Plaintiff. JUDGMENT

on Count I - Foreclosure is hereby ENTERED as follows:

       1. If the Defendant or his/her heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

           LSF9 Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing

           ($169,726.10) within 90 days of the date of the Judgment, as that time period is

           calculated in accordance with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith

           discharge the Mortgage and file a dismissal of this action on the ECF Docket. The
   following is a breakdown of the amount due and owing:

        Description                                Amount
       Unpaid Principal Balance                       $93,470.60
       Interest                                       $59,652.50
       Late Charges                                      $147.64
       Escrow Advances                                $16,457.25
       Less Unapplied Funds                               $-1.89
       Grand Total                                   $169,726.10

2. If the Defendant or his/her heirs or assigns do not pay U.S. Bank the amount

   adjudged due and owing ($169,726.10) within 90 days of the judgment, as that time

   period is calculated in accordance with 14 M.R.S.A. § 6322, his/her remaining rights

   to possession of the Enfield Property shall terminate, U.S. Bank shall conduct a

   public sale of the Enfield Property in accordance with 14 M.R.S.A. § 6323,

   disbursing the proceeds first to itself in the amount of $169,726.10 after deducting the

   expenses of the sale, with any surplus to the Defendant or the heirs or assigns, in

   accordance with 14 M.R.S.A. § 6324. U.S. Bank may not seek a deficiency judgment

   against the Defendant pursuant to the Plaintiff's waiver of deficiency at trial.

3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the

   appeal period has expired, certifying that the applicable period has expired without

   action or that the final judgment has been entered following appeal.

4. The amount due and owing is $169,726.10.

5. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first

   priority, in the amount of $169,726.10, pursuant to the subject Note and Mortgage

   and there are no parties in interest other than the Defendant who has second priority.

6. The prejudgment interest rate is 6.37500%, see 14 M.R.S.A. § 1602-B, and the post-

   judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.
    7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

       2401(3):


                          PARTIES                            COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as          John A. Doonan, Esq.
                          Trustee for LSF9 Master            Reneau J. Longoria, Esq.
                          Participation Trust                Doonan, Graves & Longoria, LLC
                                                             100 Cummings Center
                                                             Suite 225D
                                                             Beverly, MA 01915
DEFENDANT                 Merry J. Young                     Defaulted
                          6 White Tail Road, #1
                          Brewer , ME 04412




       a) The docket number of this case is No. 1:19-cv-00521-LEW.

       b) The Defendant, the only parties to these proceedings besides U.S. Bank, received

            notice of the proceedings in accordance with the applicable provisions of the

            Federal Rules of Civil Procedure.

       c) A description of the real estate involved, 88 Lowell Road, Enfield, ME 04493, is

            set forth in Exhibit A to the Judgment herein.

       d) The street address of the real estate involved is 88 Lowell Road, Enfield, ME

            04493. The Mortgage was executed by the Defendant on September 14, 2007.

            The book and page number of the Mortgage in the Penobscot County Registry of

            Deeds is Book 11131, Page 65.

       e) This judgment shall not create any personal liability on the part of the Defendant

            but shall act solely as an in rem judgment against the property, 88 Lowell Road,

            Enfield, ME 04493.
SO ORDERED

Dated this 6th day of March, 2020.

                                      /s/ Lance E. Walker
                                     UNITED STATES DISTRICT JUDGE
